Citation Nr: 0517298	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  00-09 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a cervical spine 
injury, claimed as secondary to the veteran's service-
connected movement disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1977 to 
December 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  A Notice of Disagreement was received 
in September 1999.  A Statement of the Case was issued in 
March 2000.  A timely appeal was received in April 2000.  

The veteran presented testimony at a hearing before a 
Veterans Law Judge at the RO in April 2002.  Thereafter, the 
veteran's claim was remanded in September 2003 for further 
development.  A Supplemental Statement of the Case was issued 
in August 2004, and the veteran's claim has been returned to 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In March 2005, the veteran was notified by the Board that the 
Veterans Law Judge who conducted the April 2002 hearing is no 
longer employed by the Board, and he was advised that he has 
the right to another hearing before a Veterans Law Judge.  
The veteran responded in April 2005 that he desired to have 
another hearing before a Veterans Law Judge at the RO.  In 
view of the pending hearing request in this matter, the Board 
must remand the case to ensure that the veteran is afforded 
all due process of law.  Accordingly, this case is REMANDED 
for the following development:

1.  The RO should schedule the veteran for a 
hearing before a member of the Board at the RO 
in accordance with applicable procedures. The 
veteran and his representative should be 
provided with notice as to the time and place 
to report for said hearing.

2.  Thereafter the case should be returned to 
the Board for further appellate consideration.  
The purpose of this remand is to ensure due 
process of law.  By this remand, the Board 
intimates no opinion, legal or factual, as to 
the ultimate disposition of this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



